Citation Nr: 1706701	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-31 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as chronic back pain. 

2.  Entitlement to service connection for a left knee disability, claimed as left knee pain. 

3.  Entitlement to service connection for a chest disability, claimed as chest pain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel
INTRODUCTION

The Veteran served on initial active duty for training (IADT) in the Marine Corps Reserves from April 2002 to September 2002 and on active duty from February 2003 to July 2004.  He had subsequent service in the Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego and Los Angeles, California, respectively.  Jurisdiction was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.  

In a September 2014 Decision Review Officer (DRO) decision, the RO granted service connection for a left ankle disability and assigned a 10 percent rating, effective May 30, 2014.  The Veteran did not initiate an appeal.  As such, the decision represents a full grant of the benefits sought on appeal for service connection for a left ankle disability, and such issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1977). 

The Board notes that, in an April 2015 rating decision, the RO, in pertinent part, denied service connection for migraine; service connection for circulatory problems; service connection for left upper extremity peripheral neuropathy and radiculopathy; service connection for bilateral lower extremity peripheral neuropathy and radiculopathy; increased rating for a left ankle disability; and petition to reopen a service connection claim for depressive disorder, claimed as all nervous conditions, sleep disorder, lack of concentration, and memory loss.  In that decision, the RO also granted service connection for erosive duodenitis, to include gastroesophageal reflux disease and assigned a 20 percent rating, effective November 5, 2014.  In May 2015, the Veteran submitted a timely notice of disagreement for these claims.  The RO has acknowledged receipt of the notice of disagreement and the Veteran's initiation of the appeal.  As it is clear that the RO is still developing these claims, they are not before the Board at this time.

Additional evidence, to include VA treatment records through April 2015, was added to the record since the issuance of a September 2014 Supplemental Statement of the Case.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of that evidence, as his claim for service connection for a low back disability is being granted herein, the Veteran has suffered no prejudice in the Board's consideration of this newly received evidence with regard to that claim.  As for the remaining claims, the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The AOJ will have an opportunity to review any additional evidence for those claims while on remand. 

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a chest disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's currently diagnosed  arthritis of the spine, claimed as chronic back pain, was manifest in active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, degenerative arthritis of the spine was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Statutes and Regulations 

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duty to notify and assist is not necessary at this time.
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) [such as arthritis] is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.

However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, as will be discussed herein, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id. A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis 

The Veteran contends that his low back disability is a result of an injury he sustained during his period of active duty service (from February 2003 to July 2004), specifically while  "[l]ifting" and "carrying heavy items" and falling from a 7 ton truck while deployed.  See the Veteran's April 2009 Application for Compensation.  He asserts his has had intermittent back pain since this injury.

The Veteran's available service medical records do not document any spinal abnormalities upon entry into active duty service (i.e. in February 2003).  The Veteran has not reported that any low back disability pre-existed active duty service, and the evidence of record does not suggest otherwise.  

The Veteran deployed to a North American location of operation from November 2003 to March 2004.  His Post-Deployment Health Assessment located within his packets of service treatment records do not reflect any back problems.  However a copy of the same report submitted by the Veteran with his Notice of Disagreement, appearing altered, does show complaint of back pain.  Notwithstanding this discrepancy, there is credible lay and medical evidence within the Veteran's first post-service year and beyond identifying continued back problems that at least as likely as not began after injury during his active duty deployment.  

Indeed, in a May 2005 Report of Medical Assessment, the Veteran specifically reported that he suffered "back pain" when asked if he suffered from any injury or illness while on active duty for which he did NOT seek medical care.  In a September 2005 Report of Medical Assessment, the Veteran again reported back pain.  The September 2005 service physician noted that the Veteran had been "suffering [from] lower back pain since September 2004 during mobilization [without] treatment."  The service physician further commented that the Veteran "need[ed] to be evaluated by physical therapy."  

The Veteran's additional Reserves treatment records through April 2007 contain various complaints and treatments referable to low back pain.  In an October 2006 Post-Deployment Reassessment, the Veteran reported back pain during his deployment during active service.  An October 2006 Reserves treatment record notes the Veteran's report that he has been experiencing "LBP (low back pain) since coming from mobilization" after "working with trucks while deployed."  An October 2006 lumbar spine X-ray report notes "findings consistent with muscle spasm."  In a December 2006 Reserves treatment record, the treating physician found that the Veteran's "[l]umbosacral spine exhibited spasms of the paraspinal muscles on the right side."  Assessments of muscle spasm and lumbago were provided at this time.  In a December 2006 Report of Medical Examination, the service physician noted the Veteran's report of "low back pain [for] 2 yrs, worsened over time, on/off, flared by lifting . . . ."  In an April 2007 Reserves treatment record, the treating physician noted a "complaint of back pain" which the Veteran "refer[red] back to an injury during active duty."  Later that month, the Chief of Bureau of Medicine and Surgery determined that the Veteran was "not physically qualified for retention" due in part to "chronic back pain."  Based on this determination, in an May 2007 personnel record, the Commander of the Marine Forces Reserves directed initiation of separation for the Veteran. 

When filing his claim with VA for service connection in April 2009, the Veteran again indicated that his back pain began during his period of active service in 2003.  See the Veteran's April 2009 Application for Compensation, at 6.  Post-service treatment records reveal continued complaints of low back pain, as reflected in private and VA treatment records through April 2015, and a diagnosis of degenerative arthritis of the spine in a May 2014 Disability Benefits Questionnaire (DBQ) report.  In support of the diagnosis, the May 2014 DBQ examiner noted that imaging studies of the spine documented a finding of arthritis.  

The Board finds that service connection for degenerative arthritis of the spine may be granted based on a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if the layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran did not report an in-service injury to the back while serving on active duty during his deployment, he has consistently reported that the onset of his low back pain was during active service (to include during the period within one year of separation of service), and that such symptoms continued intermittently since service, as reflected in various treatment records.  See March 2005 Report of Medical Assessment; October 2006 Reserves treatment record; December 2006 Report of Medical Examination; April 2007 Reserves treatment record.  The Veteran is competent to attest to the when his back pain began and his reports of pain symptomatology, and the Board finds little reason to question the veracity of the Veteran's reports.  Therefore, given the competent and credible reports of continuity of symptomatology, supported by clinical evidence of record described above, and resolving all reasonable doubt in the Veteran's favor, service connection for degenerative arthritis of the spine is warranted.

The Board acknowledges that the May 2014 DBQ examiner opined on more than one occasion that the Veteran's low back condition was less likely than not related to service.  However, the examiner did not adequately address the Veteran's continued reports of low back symptomatology since service and the relevant clinical records of ongoing complaint.  Given these deficiencies, the examiner's opinions are assigned minimal probative weight.

Accordingly, the Board finds that the evidence weighing in favor of the claim - predominately represented by competent and credible lay statements to both VA and treating physicians - is in approximate balance with the evidence against the Veteran's claim (the May 2014 DBQ examiner's opinion).  In resolving all reasonable doubt in the Veteran's favor, service connection for degenerative arthritis of the spine is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303, 3.309.


ORDER

Service connection for degenerative arthritis of the spine is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Reserve Records

The Veteran served in the Marine Corps Reserves since separation from active service in July 2004 through April 2007.  On remand, the AOJ should attempt to verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during the Veteran's Reserve service since July 2004 to the time of his separation in 2007.  

Chest Disability

The Veteran asserts that his chest disability is due to service, to include periods of Reserve service.  He contends that the disability resulted from ". . . physical demands of the military and stress related to it."  See April 2009 Claim. 

Reserves treatment records dating from September 2006 contain various complaints and treatments referable to the chest.  A September 2006 entry from Marine Corps Medical Entitlements Data System reflects that, on September 9, 2006, the Veteran suffered a "chest (heart) R/O Myocardial Infarction" injury while he was "running a pft when he started to experi[ence] chest pain, dizziness, light headed, and nausea."  A September 9, 2006  private treatment record documents that the Veteran received treatment for "moderate chest pain . . . during exercise (running)."  A November 2006 Reserves treatment record notes that the Veteran "had chest pain 3 days ago again."  An assessment of "atypical chest pain" was noted at this time.  A December 2006 Reserves treatment record notes an assessment of "chest pain."  In an April 2007 memorandum, the Chief of Bureau of Medicine and Surgery determined that the Veteran was "not physically qualified for retention" due to "chest pain" and back pain.  A May 2007 Reserves treatment record notes the Veteran's complaint of "pain on the chest," noting a "previous history of myocardial infarction."  .

Post-service treatment records reflect complaints of chest pain.  An October 2013 VA treatment record documents the Veteran's complaint of "sharp chest pain for more than 3 months" occurring at "intercostal space near the nipple."  A subsequent October 2013 VA treating physician noted the Veteran's complaint of "chest pains episodes left side which occur at any time of the day duration from 2 to 5 minutes pain burning associated with rapid heartbeat when it happens."  The treating physician noted "dyspnea on exertion" and "chest pain."   

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed chest disability.  Given the ample evidence documenting in-service complaints and treatments referable to the chest, post-service chest symptoms suggesting a possible chest disability, and the Veteran's contention that he has been experiencing chronic chest pain since service, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his claimed chest disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Further, active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §  101 (24); 38 C.F.R. § 3.6 (a).  On remand, the examiner should clarify whether the chest pain experienced by the Veteran on September 9, 2006 after running was from an acute myocardial infarction, cardiac arrest, or a cerebrovascular accident.    
	
Left Knee Disability

The Veteran contends that his left knee disability is due to service, to include periods of Reserve service.  Specifically, he claims that his left knee disability resulted from "jumping from the trucks, falling off, [and] running . . . ."  See April 2009 Claim.  In a December 2006 Report of Medical Examination report, the examiner commented that the Veteran had a "L knee" condition that "started 3-4 years ago" and noted the Veteran's report that "it hurts to walk."  A diagnosis of "knee pain" was provided at this time.  Post-service treatment records include complaints of left knee pain.  See April 2013 VA treatment note; August 2013 VA treatment note; October 2013 VA treatment note.  As the Veteran has not yet undergone a VA examination for the claimed left knee disability, on remand, the AOJ should schedule an examination to determine the nature and etiology of his claimed left knee disability.  See McLendon, 20 Vet. App. at 83. 
  
On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claims. Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity to verify the Veteran's duty status (i.e. ACDUTRA or INACDUTRA) during the Veteran's Reserve service from July 2004 through April 2007.  Please also request any available Line of Duty determinations.  If payroll records are needed to verify service, they should be requested as well.  All records and/or responses received should be associated with the claims file.  

2.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed chest disability.  The claims file must be made available to the examiner for review, and all indicated tests should be performed. 

The examiner is requested to take a history from the Veteran as to the onset and progression of his claimed heart disability.  Upon examination, the examiner should also provide an opinion as to the following questions: 

(A) Identify all chest disabilities found to be present since the date of the claim (i.e. since April 2009). 

(B) For each currently diagnosed chest disability, is it at least as likely as not (50 percent or greater probability) that such disability is related to his active duty period of service (i.e. from February 2003 to July 2004)?  

(C) Notwithstanding the above, for each currently diagnosed chest disability, is it at least as likely as not that the disability was caused or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA after July 2004, to include the reported chest pain after running a physical fitness test (PFT) on September 9, 2006?

(D) Please clarify whether the chest pain experienced by the Veteran on September 9, 2006 after running a PFT was from an acute myocardial infarction, cardiac arrest, or a cerebrovascular accident.    

In answering the above questions, the examiner should consider and comment upon the treatment the Veteran received following onset of chest pain on September 9, 2006 while exercising; ongoing complaints of chest pain and angina during his Reserve service; and the fact that he was determined to be not physically qualified for retention in April 2007 due in part to chest pain. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left knee disability.  The claims file must be made available to the examiner for review all indicated tests should be performed. 

The examiner is asked to take a history from the Veteran as to the onset and progression of his claimed knee disability, and provide an opinion as to the following questions: 

(A) Identify all left knee disabilities found to be present since the date of the claim (i.e. since April 2009). 

(B) For each currently diagnosed left knee disability, is it at least as likely as not (50 percent or greater probability) that such disability is related to his active duty period of service (i.e. from February 2003 to July 2004)?

(C) Notwithstanding the above, for each currently diagnosed left knee disability, is it at least as likely as not that the disability was caused or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA after July 2004?

The examiner should specifically address the December 2006 Reserves treatment record noting a "L knee" condition that "started 3-4 years ago" and the Veteran's report that "it hurts to walk."  

The examiner should consider all pertinent evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. 

5.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


